REASONS FOR ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 7/6/22 has been entered.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 7/6/22 has been entered in full. Claims 1, 3 and 17 are amended. Claim 144 is canceled. Claims 1, 3, 4, 6, 7, 17, 85, 88, 89, 92, 94, 96-101, 104, 113-115, 124, 126-143 and 145 are pending.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (6/10/21).
All rejections of canceled claim 144 are moot.
The rejection of claims 1, 3, 4, 6, 7, 17, 85, 88, 89, 92, 94, 96-101, 104, 113-115, 124, 126-143 and 145 under 35 U.S.C. § 112(a) at pg 3-5 for failing to provide enablement for the full scope of the claims is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3, 4, 6, 7, 17, 85, 88, 89, 92, 94, 96-101, 104, 113-115, 124, 126-143 and 145 on the ground of nonstatutory obviousness-type double patenting  at pg 6-7 as being unpatentable over claims 1-44 of U.S. Patent 10,550,170, issued  2/4/20, and further in view of Cazzola et al (2008) is withdrawn in view of the terminal disclaimer naming the referenced patent filed by Applicants on 7/6/22 and approved by the USPTO.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species of (1) ActRII antagonist and (2) additional active agent or supportive therapy. As such, the election of species requirement is hereby withdrawn, and the embodiments directed to previously non-elected species are hereby rejoined and fully examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1, 3, 4, 6, 7, 17, 85, 88, 89, 92, 94, 96-101, 104, 113-115, 124, 126-143 and 145 set forth previously have been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 4, 6, 7, 17, 85, 88, 89, 92, 94, 96-101, 104, 113-115, 124, 126-143 and 145 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646